DETAILED ACTION

Claims and Status of Application 
Claims 1-8 and 22-25 are under consideration. 
Claims 9-21 remain withdrawn from consideration as being directed to a non-elected invention. 
This Official Action is Final. 
Any rejections from the previous Official Action not repeated below are withdrawn. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 63-012697 in view of United States Patent No. 3,939,920 (TERADA).
Claim 1 recites antioxidant oil and fat composition with a water content of 0.5 to 18 wt % comprising an aqueous phase containing a water-soluble antioxidant in an amount of 2.5 to 65 wt %, and further containing a carbohydrate in an amount such that the aqueous phase has a total water-soluble solids content of 18 to 79 wt %, wherein 1 to 38 wt % of the aqueous phase is dispersed in an oil phase.  The aqueous phase has a particle size of 300nm or less. 
JP 63-012697 describes, as a specific embodiment, an antioxidant fat or oil composition containing 10 wt% (39.9 wt% x 0.25) of water (i.e., falling within the claimed amount of 0.5 to 18%), which contains, in a water phase, 20 wt% (10 wt% relative to 50 wt% of the water phase) of a water-
The fat or oil composition differs from the claimed invention in that the water-soluble solids in the water phase is 80 wt%. However, it would have been obvious to optimize the amount and ratios of ingredients based on the level of emulsification and antioxidant protection needed (see last 4 paragraphs of page 2).
JP 63-012697 does not disclose the particle size. 
However, TERADA teaches the particle size in the dispersed phase (i.e., including an aqueous phase) is critical towards determining whether the emulsion is reversible and/or maintaining the stability of the emulsion (col. 4, lines 49-63 and col. 10, lines 35-40). The particle size of the dispersed phase is substantially controlled by the amount of water in the emulsion. The particle size of the dispersed phase in the emulsion of this invention is about 2 - 20 microns, preferably 2-10 microns. When the particle size of the dispersed phase is below 2 microns, the phases of the emulsion cannot be reversed, and when the particle size of the dispersed phase is above 20 microns, the emulsion is unstable (col. 4, lines 49-63 and col. 10, lines 35-40). 
Thus, it would have been obvious to one skilled in the art to maintain the particle size of JP 63-012697 below 300nm (i.e., .3um) or less to determine whether the emulsion is reversible and stabilize the emulsion.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that 

Claim 2 recites that the oil phase contains at least one oil-soluble emulsifier selected from polyglycerol condensed ricinoleates, sugar esters, glycerol fatty acid esters, or lecithins, in an amount that is 0.7 to 9 times the weight amount of the water.
JP 63-012697 teaches that emulsifiers such as polyglycerin condensation triricinolate (i.e., a polyglycerol condensed ricinoleates) can be used. JP 63-012697 does not teach how much emulsifier is used relative to water.  However, an emulsifier is a substance that stabilizes an oil and water emulsions.  It would have been obvious to vary the amount of emulsifier relative to water based on the level of stability needed.  

Claim 8 recites that the carbohydrate is at least one member selected from sugar alcohols, glucose, sucrose, dextrins, maltose, or oligosaccharides.
As to claim 8, Example 2 shows that liquid sugar in the form of maltose can be used (pg. 3, Example 2). 


Claim 23 recites that the unsaturated fatty acid-containing oil and fat composition comprises 0.1 to 100 wt % of the antioxidant according to claim 8.
As to claims 22-23, JP 63-012697 is cited for the reasons noted above. 
As the claimed unsaturated fatty acid-containing oil and fat composition comprises up to 100% of the antioxidant, it would have been obvious to provide a composition made up entirely of the antioxidant oil and fat composition. 

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 63-012697  and United States Patent No. 3,939,920 (TERADA) as applied to claims 1-2, 8 and 22-23  above, and further in view of Marcuse, Antioxidative Effect of Amino Acids, vol. 186, pg. 886-pg. 887, 1990 (MARCUSE). 

Claim 3 recites that the water-soluble antioxidant is at least one member selected from vitamin C, an amino acid, or catechin.
Claim 4 recites that the water-soluble antioxidant is at least one member selected from vitamin C, an amino acid, or catechin.
Claim 5 recites that the amino acid is at least one member selected from glycine, glutamic acid, alanine, proline, lysine, tryptophan, methionine, valine, serine, histidine, isoleucine, leucine, phenylalanine, arginine, threonine, cysteine, aspartic acid, glutamine, or asparagine.
Claim 6 recites that the amino acid is at least one member selected from glycine, glutamic acid, alanine, proline, lysine, tryptophan, methionine, valine, serine, histidine, isoleucine, leucine, phenylalanine, arginine, threonine, cysteine, aspartic acid, glutamine, or asparagine.
As to claims 3-6, JP 63-012697 is silent as to adding amino acids. 

	Thus, it would have been obvious to one skilled in the art to combine MARCUSE with JP 63-012697 by adding amino acids to the antioxidant composition, as MARCUSE teaches that amino acids having a synergistic antioxidant effect with tocopherol. 

Claim 7 recites that the carbohydrate is at least one member selected from sugar alcohols, glucose, sucrose, dextrins, maltose, or oligosaccharides.
As to claim 7, JP 63-012697 shows in Example 2 that liquid sugar in the form of maltose can be used (pg. 3, Example 2). 

Claims 24-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 63-012697  and United States Patent No. 3,939,920 (TERADA) as applied to claims 1-2, 8 and 22-23 above, and further in view of EP 1 564 278 (DOISAKI). 
Claim 24 recites that the unsaturated fatty acid-containing oil and fat composition comprises DHA and EPA in a total amount of 0.1 to 60 wt %.
Claim 25 recites that the unsaturated fatty acid-containing oil and fat composition comprises DHA and EPA in a total amount of 0.1 to 60 wt %.

JP63-012697 is silent as to using DHA or EPA. 
DOISAKI teaches that docosahexaenoic acid and eicosapentaenoic acid play an important role to develop the brain and retinas and the memory and learning function of babies and breast milk contains these fatty acids, modified milk for babies to which fish oil containing docosahexaenoic acid and eicosapentaenoic acid has been added is commercially available [0004]. Thus, DOISAKI teaches that it is desirable to add DHA and/or EPA to health foods [0005].   Additionally, it is taught that DHA and/or EPA can combined with an oil composition containing antioxidants to improve stability of the composition [0021].  
Thus, it would have been obvious to one skilled in the art use DHA and EPA in oil composition above as they are found to play an important role to develop the brain and retinas and the memory and learning function of babies. Additionally, as to the amounts, it would have been obvious to optimize the amount and ratios of ingredients based on the desired level of supplementation (see last 4 paragraphs of page 2).


Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive. 
At the outset, it is noted that applicant argues that claim 1 a water-in-oil composition containing an aqueous phase dispersed in an oil phase. The aqueous phase, including an antioxidant and a carbohydrate, consists of a plurality of small water droplets having a particle size of 300 nm or less.  It is pointed out that JP 63-012697 does not teach or suggest an aqueous phase of 300 nm or less in size as required by amended claim 1.
However, TERADA is now cited to teach the particle size in the dispersed phase (i.e., including an aqueous phase) is critical towards determining whether the emulsion is reversible and/or maintaining the stability of the emulsion (col. 4, lines 49-63 and col. 10, lines 35-40).
The applicant also argues that the claimed invention exhibits unexpected results.  In support of this position, the applicant cites to Examples 3-1 and 3-8 in the present specification. In particular, it is argued that Examples 3-1 and 3-8 each contained in their aqueous phase a plurality of water droplets having a particle size of 64 nm and 149 nm, respectively. See the Specification, Table 3-1 at pages 38 and 39. On the other hand, Comparative Example 3-8 contained an aqueous phase having a particle size of greater than 300 nm.  See the Specification, Table 3-1 at page 40.  Comparative Example 3-8 showed precipitation. See the Specification, page 40, Table 3-1. The occurrence of precipitation indicated a particle size greater than 300 nm. See the Specification, page 20, paragraph [0028] for this observation and paragraph [0029] for how to measure the particle size. Each of Examples 3-1 and 3-8 contained (i) an antioxidant (1.e., vitamin C), a carbohydrate, and water in its aqueous phase and (ii) an emulsifier and soybean oil in its oil phase. Example 3-1 was obtained using pulverized sugar as the carbohydrate. See the Specification, page 24, lines 21-22 and page 38, Table 3-1. Example 3-8 was prepared from 
However, TERADA establishes that the particle size of an emulsion is optimizable and critical to the stability and behavior of an emulsion (col. 4, lines 49-63 and col. 10, lines 35-40). In this regard, the results of applicant are behaving as expected.  
Additionally, the data is not commensurate in scope with the entire claim.  With respect to the claimed range of the particle size specifically, only two data points are given which is not enough to extrapolate the behavior all the way down to the tiniest possible within the claimed range (including orders of magnitude different) or even all the way up to 300 nm as 149nm (the larges particle size demonstrated is half the size).   
Additionally, the data does not test different points within the other claimed ranges (water content, concentrations, etc.) nor does the data show for all the different possible oils, antioxidents, and carbohydrates that fit within the claim limitations.

	As to the rejection of claims 3-7 in view of MARCUSE, applicant argues that MARCUSE does not remedy the deficiencies of JP 63-012697.  However, JP 63-012697 and TERADA are now cited. 
At to claims 24 and 25, the applicant argues that DHA and EPA, two nutritious unsaturated fatty acids, are added to the compositions of claims 24 and 25 for providing physiological benefits. See the Specification, pages 14-15, paragraph [0017] and page 22, paragraph [0033]. They are included not for improving antioxidative stability as taught by Doisaki. On the contrary, DHA and EPA contained in the compositions of claims 24 and 25 are protected from oxidation by the antioxidant composition of amended claim 1. 	

As to applicant’s request for rejoinder of the withdrawn claims, rejoinder will be considered upon the allowance of the product claims per MPEP § 821.04(b). 



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799